This is an appeal by Baxter Taylor from a form of ballot title prepared and filed by the Attorney General to a proposed initiative measure designated as State Question No. 170, Initiative Petition No. 115.
Appellant is the proponent of the measure, and in due time filed a copy thereof with the Attorney General, together with the proposed ballot title as provided by section 6632, C. O. S. 1921. The Attorney General disapproved the title so submitted, and in lieu thereof prepared and filed with the Secretary of State the following ballot title:
"An act making unlawful the planting of cotton, wheat, or other soil-exhausting plants in excess of 30 per cent. of area of each separately owned tract of land in cultivation previous year; creating new commission to determine and control crop limitation: giving Governor conditional power to limit planting of said crop; providing for injunctions and money penalties against those violating act; giving state, and special attorneys appointed by Governor, 25 per cent. of fines collected; defining duties of various state and county officers and imposing penalties on certain county officers violating act."
The only material difference between the title offered by proponent and that prepared and filed by the Attorney General is the omission from the latter of the following words, which are included in the title prepared by proponent:
"Providing for the enactment of laws for conservation, preservation, and development of the soil."
We think this omission is not fatal to the title as prepared by the Attorney General. We find no objection to the title prepared by appellant and submitted in this appeal as a substitute. The mere fact that such title may, in all respects, comply with the law, is not in itself sufficient reason for rejecting that prepared by the Attorney General.
Under the authority of cases No. 23127 and 23129, Taylor v. King, this day decided (157 Okla. 120, 11 P.2d 158;157 Okla. 119, 11 P.2d 160), the title prepared by the Attorney General is approved, and the cause remanded to the Secretary of State.
LESTER, C. J., and CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., and RILEY, J., absent.